No. 04-800

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  2006 MT 210
             ____________________________________

STATE OF MONTANA,                                         )
                                                          )
             Plaintiff and Respondent,                    )
                                                          )              ORDER
      v.                                                  )
                                                          )
ROBERT LOUIS MEZA,                                        )
                                                          )
             Defendant and Appellant.                     )
             ____________________________________

      We affirmed the decision of the District Court of the Thirteenth Judicial District,
Yellowstone County, in the above-entitled action on August 29, 2006. The Defendant
and Appellant Robert Louis Meza (Meza) has petitioned for rehearing and Plaintiff and
Respondent State of Montana (State) filed no response.
      Rule 34, M.R.App.P., applies to petitions for rehearing. It states:
      A petition for rehearing may be presented upon the following grounds and
      none other: that some fact, material to the decision, or some question
      decisive of the case submitted by counsel, was overlooked by the court, or
      that the decision is in conflict with an express statute or controlling decision
      to which the attention of the court was not directed.

      Meza bases his petition on the fact that the Court relied, in part, on the fact that the
legislature amended § 61-8-336(2), MCA, in 2003. He points out that the incident in
question took place in 2001 and, therefore, the 2003 amendment has no application to it.
We agree that the 2003 amendment to § 61-8-336(2), MCA, has no application to Meza’s
conduct in 2001. Accordingly, we grant Meza’s Petition for Rehearing to the extent of
making the following nonsubstantive corrections. Strikeouts are deleted and underlined
language is added:
      ¶20 Meza fails to recognize that the Legislature amended § 61-8-336,
      MCA, in 2003 and removed the language relied upon in Grindeland. 2003
      Mont. Laws Ch. 352. The statute now reads that “[a] person may not turn a
      vehicle without giving an appropriate signal in the manner provided in this
      section.” Section 61-8-336(1), MCA. Section 61-8-336, MCA, no longer
      requires that traffic be affected in order for a violation to occur for failure to
use a signal. See § 61-8-336, MCA. As a consequence, Meza violated §
61-8-336(2), MCA, by not signaling for at least 100 feet before turning in a
residential district.

¶21 Furthermore, Meza he committed a separate traffic violation by
parking in the middle of the street. We therefore need not address the
question of whether Meza’s failure to use a turn signal actually impeded
traffic and thereby violated § 61-8-336(2), MCA. Meza also violated § 61-
8-311, MCA, when he parked in the middle of the street. Meza’s parking
in the middle of the street impeded traffic as evidenced by the fact that
Officer Feuerstein had to drive around his vehicle. traffic actually must be
impeded to constitute a violation, however, because Meza violated § 61-8-
311, MCA, in either case by actually impeding traffic by causing Officer
Feuerstein to drive around his vehicle. As a result, Tthe District Court
properly determined that particularized suspicion existed to stop Meza’s
vehicle when he committed two at least one traffic violations.

      THEREFORE, IT IS ORDERED that Meza’s Petition for Rehearing
is GRANTED to the extent of amending our Opinion as outlined above.
      IT IS FURTHER ORDERED that in all other respects, Petitioner’s
Petition for Rehearing is DENIED.
      DATED this ________ day of October 2006.


                                  ______________________________________
                                                Chief Justice


                                  ______________________________________


                                  ______________________________________


                                  ______________________________________


                                  ______________________________________
                                                  Justices




                                     2